The opinion of the Court was delivered by
Fenner, J.
Defendant filed a motion to quash the indictment on the grounds: 1. That K. A. Cross, a private attorney without official position, attended the sessions of the grand jury, and participated and advised m their deliberations; 2. that the grand jury was misled by certain erroneous charges of the judge as to their duties. The State denied the truth of the first ground and demurred to the second. Evidence was heard and the court overruled the motion to quash. No bill of exception was taken to the ruling of the court. We cannot notice the evidence found in the record, the same not being embodied in a bill of exceptions. State vs. Nelson, 32 Ann., 842. We may say, however, that it exhibits no ground of complaint by defendant. Mr. Cross was appointed by the court to represent the State in a different case in which the district attorney was recused; and whether such appointment was authorized or not, it appears that he attended the grand jury only in reference to that case and was not present at any deliberations affecting the charge against defendant.
We know of no authority recognizing errors in the general charge of the judge to the grand jury, as ground for quashing indictments found by them.
The above grounds were re-assigned in a motion for arrest of judgment which was overruled by the court, which properly refused to hear testimony. State vs. Watson, 34 Ann., 672; 25 Ann., 370; 28 Ann., 129 ; 30 Ann., 90; 15 Ann., 185; 6 Ann., 310; 32 Ann., 526; 10 Ann., 265 ; 14 Ann., 827. The errors assigned are not patent on the face of tho record, even if they iiad merit otherwise.
In this Court an assignment of errors has been filed reiterating above grounds which require no further notice, and also assigning deficiencies of the record in showing presence of the prisoner at important stages *174of the proceedings. The charge that the record does not exhibit his presence when the verdict was rendered would he fatal, if true ; but it is not true.
. The minutes show that “ the accused was brought to the bar to be tried,” that a .jury was invoanneled, evidence and arguments heard, the charge given, that the jury retired, returned into court and delivered their verdict,--all, without interruption and at a single sitting. The continued presence of the accused is presumed. State vs. Collins, 33 Ann., 152; State vs. Cox, id. 1056; State vs. Price, 37 Ann.
His presence when the motions for new trial and in arrest were filed, argued and overruled, was immaterial; State vs. Green, 33 Ann., 1408; State vs. Harris, 34 Ann., 121.
Judgment affirmed.